Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT
                                            No. 04-12-00375-CV

                        CONSTRUCTION FINANCIAL SERVICES, INC.,
                                      Appellant

                                                       v.

                           CHICAGO TITLE INSURANCE COMPANY,
                                        Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-11173
                            Honorable David Peeples, Judge Presiding 1

      BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s summary judgment in
favor of Chicago Title Insurance Company is AFFIRMED as to Construction Financial Services
Inc.’s claims for breach of fiduciary duty and breach of contract; the trial court’s summary
judgment in favor of Chicago Title Insurance Company is REVERSED as to Construction
Financial Services Inc.’s claims for negligence and violation of the Texas Deceptive Trade
Practices Act, and those claims are REMANDED for further proceedings consistent with this
court’s opinion.

        It is ORDERED that each party bear its own costs of this appeal.

        SIGNED May 1, 2013.


                                                         _____________________________
                                                         Marialyn Barnard, Justice



1
 The Honorable David Peeples presided over this case as a “special judge.” See TEX. CIV. PRAC. & REM. CODE
ANN. § 151.001-.013 (West 2011). After Judge Peeples signed the summary judgment order, it was “approved,
adopted, and signed” by the Honorable John D. Gabriel, presiding judge of the 131st Judicial District Court, Bexar
County, Texas.